United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U. S. POSTAL SERVICE, POST OFFICE,
South Hero, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-734
Issued: August 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 31, 2011 appellant, through her attorney, filed a timely appeal from a
December 22, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of the April 1, 1996 loss of wage-earning capacity (LWEC) determination
and rescinding the acceptance of appellant’s claim for recurrence of disability. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to rescind acceptance of
appellant’s claim for recurrence of disability as of November 24, 2009; and (2) whether appellant
met her burden of proof to establish modification of OWCP’s April 1, 1996 LWEC
determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 1994 appellant, then a 45-year-old part-time flexible (PTF) clerk, filed a
claim for traumatic injury, claiming right shoulder, arm and hand strain as a result of her federal
employment. She explained that she slipped on a patch of ice and fell while walking to work.
OWCP accepted the claim for right shoulder strain and appellant underwent authorized right
shoulder arthroscopic surgeries for labral repair on October 5, 1994 and for debridement with
acromioplasty on June 30, 1995.
On November 30, 1995 appellant was offered a rehabilitation position as a modified PTF
clerk. Her duties included sorting box mail, computer input, recordkeeping such as volume
reports and claims and express mail delivery, as needed. Pursuant to appellant’s medical
restrictions, the job offer provided that she was not to reach above her shoulder level, was to sort
with equal frequency with either hand and lift no more than 20 pounds. She accepted the
position on December 5, 1995.
In an April 1, 1996 decision, OWCP found that the modified clerk position was suitable
and fairly and reasonably represented the claimant’s wage-earning capacity.
On November 24, 2009 appellant filed a notice of recurrence claiming wage loss due to
work stoppage on that date. The record establishes that her work stoppage was due to the
withdrawal of her limited-duty rehabilitation assignment under the National Reassessment
Program (NRP).
In a January 27, 2010 report, appellant’s treating physician, Dr. Claude E. Nichols, III,
confirmed that appellant’s right shoulder continued to have limited range of motion and that her
status was unchanged and permanent.
OWCP initially accepted appellant’s recurrence claim on February 4, 2010. However, on
February 8, 2010 appellant was notified that the acceptance decision had been issued in error
because there was a formal wage-earning capacity determination in place.
OWCP issued a letter on February 8, 2010 advising appellant of the grounds for
modification of the April 1, 1996 LWEC determination. Appellant was given 30 days to submit
the required information. In response, in a March 12, 2010 letter, appellant’s attorney argued
that the position was makeshift as it was created specifically for her, thus the original LWEC
decision was issued in error.
As of February 16, 2010, appellant filed a series of CA-7 forms, claiming wage-loss
compensation.
By decision dated June 15, 2010, OWCP formally rescinded the February 4, 2010
acceptance letter and denied the claim for recurrence, effective November 24, 2009, because the
evidence did not establish that the criteria had been met to support modification of the previous
wage-earning capacity determination.
Appellant disagreed with this decision and requested a telephonic hearing. The hearing
was held on October 5, 2010. Appellant’s attorney argued that because the makeshift nature of
2

appellant’s work, the original LWEC decision was erroneous on its face. He asserted that if
inquiries were completed, it would be shown that appellant was working a nonbid position and
that the position was temporary and was done specifically to accommodate the claimant’s
disabilities. During appellant’s own testimony, she confirmed that the modified clerk position
was not a bid position and was within the medical restrictions she supplied. Appellant also
acknowledged that the modified clerk position had different duties from a regular clerk. In
addition, appellant also noted that the removal of her position was not in accordance with
seniority pursuant to the collective bargaining agreement.
In a December 22, 2010 decision, the hearing representative affirmed the June 15, 2010
OWCP decision, rescinding the acceptance of appellant’s recurrence of disability and denying
modification of the established wage-earning capacity determination.
LEGAL PRECEDENT -- ISSUE 1
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.2 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under section
8128 of FECA and where supported by the evidence, set aside or modify a prior decision and
issue a new decision.3 The Board has noted, however, that the power to annul an award is not an
arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.4
Once OWCP accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, it later decides that it
erroneously accepted a claim. In establishing that its prior acceptance was erroneous, OWCP is
required to provide a clear explanation of the rationale for rescission.5
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly rescinded acceptance of appellant’s recurrence of
disability, effective November 24, 2009.
When a formal LWEC determination is in place, the proper standard of review is not
whether appellant sustained a recurrence of disability, but whether OWCP should modify its
wage-earning capacity decision according to the customary criteria for modifying a formal
LWEC determination.6 As OWCP properly explained the rationale for the rescission of the
acceptance of appellant’s recurrence claim, the Board finds that it met its burden of proof to
rescind.
2

5 U.S.C. § 8128.

3

John W. Graves, 52 ECAB 160 (2000).

4

Id.

5

John W. Graves, supra note 3.

6

D.S., 58 ECAB 392 (2007).

3

LEGAL PRECEDENT -- ISSUE 2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.7 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.8
ANALYSIS -- ISSUE 2
In the present case, OWCP issued an April 1, 1996 wage-earning capacity decision based
on the rehabilitation job offer appellant had been performing since approximately
December 5, 1995. Appellant has argued that the wage-earning capacity determination should
be modified as the position was withdrawn on November 24, 2009, pursuant to NRP, and the
position was in fact a makeshift position.
With respect to the withdrawal of the position on November 24, 2009, OWCP’s FECA
Bulletin No. 09-05 sets forth the guidelines by which a claim for compensation should be
evaluated if an employee’s position is withdrawn pursuant to the NRP.9 The Board finds that
this case is not in posture for decision as OWCP did not make findings pursuant to FECA
Bulletin No. 09-05 in this case.
If a formal LWEC decision has been issued, the claims examiner must develop the
evidence to determine whether a modification of that LWEC is appropriate. All postal service
cases where CA-7’s are received that involve LWEC ratings based on actual positions should be
reviewed to confirm that the file contains evidence that the LWEC rating was based on an actual
bona fide position. This evidence may include a job offer, an SF-50, a classified position, a
formal position description or other documentary evidence of file. The present record does
contain a copy of a November 30, 1995 rehabilitation job offer. Appellant argues that this was
not a permanent position because it was a rehabilitation position and was a nonbid position.
FECA Bulletin No. 09-05 advises that in an effort to proactively manage these types of cases,
OWCP may also undertake further nonmedical development. OWCP may request the postal
service to address in writing whether the position on which the LWEC rating was based was a
bona fide position at the time of the LWEC rating. OWCP shall thereafter make new findings as
to whether appellant’s rehabilitation position was a makeshift position.
Pursuant to FECA Bulletin No. 09-05, OWCP should also review the file to determine
whether there is a current medical report regarding employment-related residuals. If there is no
current medical evidence then OWCP should request appellant to submit a narrative medical
report as to the nature and extent of employment-related residuals. The employing establishment
should also be requested to submit relevant medical evidence in its possession. Such requests are
7

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Id.

9

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

“essential where employees may not have been requested to provide recent medical evidence
because they have a zero LWEC rating….”10
The case will be remanded to OWCP to properly analyze the modification issue
presented in accord with FECA Bulletin No. 09-05. After such further development as OWCP
deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board concludes that OWCP met its burden of proof to rescind appellant’s
November 24, 2009 notice of recurrence of disability. The Board also finds that the case is not
in posture for decision regarding modification of the wage-earning capacity determination and
will be remanded to OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated December 22, 2010 is affirmed in part and set aside in part.
Issued: August 28, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

Id.

5

